Citation Nr: 0515912	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from August 1950 to May 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Togus, Maine, Regional Office (RO) that denied service 
connection for asbestosis.  Service connection for asbestosis 
was denied by Board decision of March 2004.  That decision 
was appealed.

In March 2005, the Court of Appeals for Veterans Claims 
(Court) issued an order that remanded the case back to VA for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for actions in compliance 
with the guidance of the Court.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  In 
part, the VCAA requires VA to notify a claimant of the 
provisions of the VCAA and also to notify the claimant of the 
evidence necessary to develop his claim.  As part of the 
notice, VA is to specifically inform the claimant, and the 
claimant's representative if any, of which portion of the 
evidence, if any, VA will obtain, and which portion, if any, 
the claimant must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In essence, VA must advise a claimant to 
"give us all you've got" in regard to a claim for benefits.  
38 C.F.R. § 3.159(b)(1) (2004).  That has not expressly been 
done in this case.

The VCAA also imposes an enhanced duty to assist a veteran in 
developing his claim, including providing medical examination 
or obtaining medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  The case is being 
remanded because the Court has determined that a new medical 
examination is necessary at this point under VA's duty to 
assist as the prior examination was held not to be adequate.    

Specifically, the Court held that VA had not adequately 
considered an item in the file, an Asbestos Evaluation 
Summary dated September 2000, which provided findings of 
pleural placques and asbestos-related disease.  Asbestosis 
was not clinically denoted but further review and explanation 
of these findings is indicated based on the guidance from the 
Court.  There being no indication that the VA medical 
examiner had reviewed the C-file or considered the Asbestos 
Evaluation Summary in formulating his opinion, it is 
necessary to seek a clarifying medical opinion to resolve the 
apparent ambiguity. 

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  Thereafter, appellant should be 
scheduled for appropriate examination 
at a VA Medical Center to determine 
whether he currently has asbestosis, to 
include a discussion concerning the 
reported pleural plaques suggestive of 
asbestos-related disease.  The examiner 
should review the C-file in conjunction 
with the examination and record that 
he/she has done so.  The examiner 
should specifically review the Asbestos 
Evaluation Summary of 2000 and 
appellant's reported history of 
military and non-military asbestos 
exposure.  The examiner should perform 
all appropriate tests and should note 
the results in detail.  The examiner's 
report should address three specific 
questions:  (1) Does appellant 
currently have asbestosis?  (2) If 
appellant currently has asbestosis, is 
it at least as likely as not that he 
contracted the condition in military 
service or is it more likely related to 
post-service exposure as described?  
(3) In any event, please discuss the 
significance, if any, of the reported 
pleural plaques and whether there is 
any asbestosis related disease 
manifested by these findings.

If any of the questions cannot be 
answered without resort to speculation, 
that should be set out in the claims 
folder.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate the 
issue of entitlement to service 
connection for asbestosis.      

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




